On May 29, 1991, the Defendant was sentenced to Count I, forty (40) years with twenty (20) years suspended. On Counts II, III, IV and V, forty (40) years with twenty (20) years suspended on each Count for the Criminal Sale of Dangerous Drugs. The terms imposed in Counts II - V shall run concurrently with each other and concurrently *60with the term imposed on Count I. The Defendant shall receive credit for 32 days time served. The Defendant shall not be considered eligible for parole until he has successfully completed the inpatient chemical dependency treatment program at the Montana State Prison. Plus conditions as stated in the May 29, 1991 Judgment.
DATED this 23rd day of July, 1993.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Stacy Laqua, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be amended to Count I, twelve (12) years with seven (7) years suspended. On Counts II, III, IV and V, twelve (12) years with seven (7) years suspended on each Count for the Criminal Sale of Dangerous Drugs. The terms imposed in Counts II - V shall run concurrently with each other and concurrently with the term imposed on Count I. The Defendant shall receive credit for 32 days time served. The Defendant must successfully completed a chemical dependency, however, this treatment program may be obtained outside the Montana State Prison. Plus conditions as stated in the May 29, 1991 Judgment. The chemical dependency treatment program and all other portions of the suspended sentence shall be under the supervision of the Department of Corrections and Human Services, Probation and Parole.
The reason for the amendment is to bring the sentence more in line with other sentences of a similar nature.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Stacy Laqua, Legal Intern from the Montana Defender Project for her assistance to the defendant and to this Court.